DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrases “the caliper housing” and “the braking bolt” lack antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrases “a first brake pad” and “a second brake pad” are indefinite because it is unclear whether these are the same as or distinct from the previously recited “brake pad” (see claim 1).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollert et al. (US 2010/0243387).
Regarding independent claim 1, Vollert discloses a friction brake system for a vehicle (see Abstract; FIGS. 1-4), comprising a braking member (26) connectable to at least one brake pad (5) and configured for pressing the brake pad against a friction surface (3), and a transmission unit (9, 10) configured for converting a rotary motion generated by an electric motor (8) into a braking motion of the braking member (see ¶¶ 0024-0026), characterized in that the transmission unit comprises a ball-in-ramp assembly (10) having: a first plate (11) with at least one groove (15), a second plate (12) with at least one groove (15) facing the groove of the first plate (see e.g. ¶ 0025, “ramps 15, in the disks 11, 12”), and at least one ball (13) arranged between the first plate and the second plate (see ¶ 0024; FIGS. 1, 2), wherein the ball is retained by the groove of the first plate and the groove of the second plate (see ¶ 0024; FIGS. 1, 2); wherein the ball-in-ramp assembly is configured to convert a rotary motion of the first plate into a translational motion of the second plate with respect to the first plate (see ¶ 0024), wherein the first plate is configured to be rotated by the electric motor (see ¶ 0024) and at least one of the first plate and the second plate is mechanically coupled with the braking member (see FIG. 1, via (25)) such that a rotation of the first plate causes the braking motion of the braking member (see ¶¶ 0024-0026), wherein a depth of the groove of at least one of the first plate and the second plate increases between a first portion (16) and a second portion (17) of the groove in a non-linear manner (see FIG. 2) such that a path defined by the groove is steeper in the first portion than in the second portion (see FIG. 2; ¶ 0025).
Regarding claim 4, Vollert discloses that the grooves of the first plate and the grooves of the second plate have an identical shape at least in sections (see e.g. ¶ 0025, FIG. 2).
Regarding claim 6, Vollert discloses that the ball-in-ramp assembly comprises at least three grooves of the first plate (see ¶ 0024), at least three grooves of the second plate (see ¶ 0024), and at least three balls retained by pairs of the grooves of the first and second plates (see ¶ 0024).
Regarding claim 12, Vollert discloses that an axial needle bearing (33), which supports the first plate (see FIG. 4; see also FIG. 1, showing a bearing supporting first plate (11)).
Regarding claim 13, Vollert discloses that the friction brake system is configured to keep the vehicle motionless when parked by pushing the brake pad against the friction surface (see ¶ 0026).
Regarding claim 14, Vollert discloses that the friction brake system is configured to reduce a rotational speed of a wheel by pushing the brake pad against the friction surface (see ¶¶ 0025-0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vollert et al. (US 2010/0243387), as applied to claim 1, above, and further in view of Lumpkin et al. (US 2002/0166734).
Regarding claim 2, Vollert does not disclose that the groove of the first plate and the groove of the second plate each define a path having a radial component, wherein the ball is held at an intersection point of the path defined by the groove of the first plate with the path defined by the groove of the second plate.
Lumpkin teaches a friction brake system for a vehicle (see Abstract, FIGS. 1, 29) comprising a ball-in-ramp assembly having a first plate (158) and a second plate (178) wherein a groove (430) of the first plate (see ¶ 0082) and a groove (430) of the second plate (see ¶ 0082) each define a path having a radial component (see FIG. 29; ¶ 0082), wherein the ball is held at an intersection point of the path defined by the groove of the first plate with the path defined by the groove of the second plate (see ¶ 0082).
It would have been obvious to configure the grooves of Vollert to have a radial component so that the amount of maximum rotation of the first plate can be increased, thereby allowing the brake pad to advance linearly at a lower rate (see e.g. Lumpkin, ¶ 0082).   
Regarding claim 3, Lumpkin teaches that neighbouring grooves of the first plate overlap at a circumferential position (see FIG. 29).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vollert et al. (US 2010/0243387), as applied to claim 1, above, and further in view of Beigang (US 2018/0372168).
Regarding claim 7, Vollert does not disclose the ball-in-ramp assembly comprises at least five grooves of the first plate, at least five grooves of the second plate, and at least five balls retained by pairs of the grooves of the first and second plates.
Beigang teaches a ball-in-ramp assembly (see Abstract, FIGS. 1-4) comprising at least five grooves of the first plate (see ¶ 0015), at least five grooves of the second plate (see ¶ 0015), and at least five balls retained by pairs of the grooves of the first and second plates (see ¶ 0015).
It would have been obvious to configure the plates of Vollert to comprise at least five grooves and to provide at least five balls to decrease the individual surface load at each ball (see e.g. Beigang, ¶ 0015).  
Claims 1, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0333951) in view of Vollert et al. (US 2010/0243387).
Regarding independent claim 1, Lee discloses a friction brake system for a vehicle (see Abstract, FIGS. 1-3), comprising a braking member (121) connectable to at least one brake pad (111, 113) and configured for pressing the brake pad against a friction surface (D), and a transmission unit (140, 156, 176, 178) configured for converting a rotary motion generated by an electric motor into a braking motion of the braking member (see e.g. ¶ 0065), characterized in that the transmission unit comprises a ball-in-ramp assembly (140, 156) having: a first plate (156) with at least one groove (157), a second plate (140) with at least one groove (157) facing the groove of the first plate (see ¶ 0065; FIG. 2), and at least one ball (158) arranged between the first plate and the second plate (see ¶0065; FIG. 2), wherein the ball is retained by the groove of the first plate and the groove of the second plate (see ¶ 0065); wherein the ball-in-ramp assembly is configured to convert a rotary motion of the first plate into a translational motion of the second plate with respect to the first plate (see ¶ 0065), wherein the first plate is configured to be rotated by the electric motor (see e.g. ¶ 0070) and at least one of the first plate and the second plate is mechanically coupled with the braking member (via (130)) such that a rotation of the first plate causes the braking motion of the braking member (see ¶ 0065). 
Lee does not disclose that a depth of the groove of at least one of the first plate and the second plate increases between a first portion and a second portion of the groove in a non-linear manner such that a path defined by the groove is steeper in the first portion than in the second portion.
Vollert teaches a friction brake system for a vehicle (see Abstract; FIGS. 1-4), comprising a ball-in-ramp assembly (10) having: a first plate (11) with at least one groove (15), a second plate (12) with at least one groove (15), and at least one ball (13) arranged between the first plate and the second plate (see ¶ 0024; FIGS. 1, 2), wherein a depth of the groove of at least one of the first plate and the second plate increases between a first portion (16) and a second portion (17) of the groove in a non-linear manner (see FIG. 2) such that a path defined by the groove is steeper in the first portion than in the second portion (see FIG. 2; ¶ 0025).
It would have been obvious to configure the ramps of Lee in a non-linear manner so that the air clearance between the brake pad and the brake disk can be rapidly overcome while allowing an increase in a force boost so that a high tightening and braking force can be achieved (see Vollert, ¶ 0025).
Regarding claim 8, Lee discloses that the second plate (40) is held such that it is not rotatable with respect to the housing (see ¶ 0059).  
Regarding claim 9, Lee discloses that the braking member comprises a caliper housing (123) connectable to a first brake pad (112) and a braking bolt (130) connectable to a second brake pad (111), wherein the caliper housing and the braking bolt are each coupled with one of the first plate and the second plate (see FIG. 2) such that the caliper housing and the braking bolt are configured to press the first and second brake pads against opposing surfaces of a brake disc when the braking member executes the braking motion (see FIG. 2).  
Regarding claim 10, Lee discloses a housing (110), wherein the caliper housing (123) and the braking bolt (130) are held such that they execute a translational motion with respect to the housing when the braking member executes the braking motion (see e.g. ¶ 0047).  
Regarding claim 11, Lee discloses that the first plate is coupled with the caliper housing (see FIG. 2, first plate (156) is rotatably coupled to housing) and the second plate (140) is coupled with the braking bolt (via (134)).  
Regarding claim 13, Lee discloses that the friction brake system is configured to keep the vehicle motionless when parked by pushing the brake pad against the friction surface (see ¶ 0047, “parking brake”).
Regarding claim 14, Lee discloses that the friction brake system is configured to reduce a rotational speed of a wheel by pushing the brake pad against the friction surface (see ¶ 0047).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0333951) in view of Vollert et al. (US 2010/0243387), as applied to claim 1, above, and further in view of Sakashita (US 2012/0261220).
Regarding claim 5, Lee does not disclose a planetary gear, wherein the first plate is configured to be rotated by the electric motor via the planetary gear.
Sakashita teaches a friction brake system (see Abstract, FIG. 1) comprising a ball-in ramp assembly (29, 31) and a planetary gear (45), wherein a first plate (29) is configured to be rotated by the electric motor via the planetary gear (see FIG. 1).
It would have been obvious to replace the worm-wheel decelerator of Lee with the planetary gear decelerator of Sakashita because Lee contemplates such a replacement (see e.g. Lee, ¶ 0072, “the decelerator may employ any kind of gear assembly structure capable of decelerating a rotational force and delivering the decelerated rotational force”) and further because it is known within the art that planetary gear decelerators provide greater efficiency as compared to worm gear decelerators.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

September 22, 2022